Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The phrase of “of an air/oil separator of an accessory gearbox of a turbomachine” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.

Therefore, the at least claim 1 has been interpreted as follows:
“A drive pinion comprising a central axis extending along the axis of rotation, a toothed peripheral part and a web plate extending between the central axis and the peripheral part, the pinion wherein at least one guiding opening traversing the web plate, said at least one guiding opening defining at least one guiding surface inclined with respect to the axis of rotation in such a way as to guide, parallel to the axis of rotation.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudson (US 4982705).
As regarding claim 1, Hudson discloses the claimed invention for a drive pinion comprising a central axis extending along the axis of rotation, a toothed peripheral part (78) and a web plate (fig. 2; no number) extending between the central axis and the peripheral part, the pinion wherein at least one guiding opening (formed by 82 and 84) traversing the web plate, said at least one guiding opening defining at least one guiding 
As regarding claim 3, Hudson discloses all of limitations as set forth above.  Hudson discloses the claimed invention for wherein the guiding surface extends radially to the axis of rotation (figs. 1-3).
As regarding claim 4, Hudson discloses all of limitations as set forth above.  Hudson discloses the claimed invention for wherein the guiding opening defines at least two guiding surfaces (84 and adjacent fan blade 84 of the adjacent radial spoke 82) opposite each other.
As regarding claim 5, Hudson discloses all of limitations as set forth above.  Hudson discloses the claimed invention for wherein the two guiding surfaces are radial (figs. 1-3).
As regarding claim 6, Hudson discloses all of limitations as set forth above.  Hudson discloses the claimed invention for wherein the two guiding surfaces (84s) have identical dimensions.
As regarding claim 7, Hudson discloses all of limitations as set forth above.  Hudson discloses the claimed invention for a plurality of openings (openings defined by fan blades 84 and 82s) each defining at least one guiding surface.
As regarding claim 8, Hudson discloses all of limitations as set forth above.  Hudson discloses the claimed invention for wherein the guiding openings are distributed radially around the axis of rotation (fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson (US 4982705).
As regarding claim 2, Hudson discloses all of limitations as set forth above.  Hudson discloses the claimed invention except for wherein the guiding surface is inclined with respect to the axis of rotation by an angle comprised between 5o and 75o, between 20o and 60o, further between 30o and 50o.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the guiding surface is inclined with respect to the axis of rotation by an angle comprised between 5o and 75o, between 20o and 60o, further between 30o and 50o in order to enhance drive pinion performance, since it has been held that where the .
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beier (US 20150176447) in view of Hudson (US 4982705).
As regarding claim 9, Beier discloses the claimed invention for an accessory gearbox (13) for turbomachine, said gearbox comprising an air/oil separator (fig. 4), configured to be supplied at the input by an air flow to de-oil and to supply at the output, on the one hand, a de-oiled air flow and, on the other hand, an oil flow by centrifugation, and a pinion (32) configured to drive the separator rotationally along the axis of rotation, the pinion being mounted facing a passage opening of the separator configured to enable the passage of an air flow to de-oil or a de-oiled air flow.
Beier does not disclose the driver pinion according to claim 1.  However, Hudson teaches the driver pinion according to claim 1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the driver pinion according to claim 1 as taught by Hudson in order to enhance air/oil separator performance.
Applicant is reminded that multiple dependent claims may not be dependent from another multiple dependent claim. See MPEP § 608.01(n). Applicant is strongly encouraged to review the claims for potential objections and indefiniteness rejections and correct any issues prior to examination on the merits.
As regarding claim 10, Beier as modified discloses all of limitation as set forth above.  Beier as modified discloses the claimed invention for the turbomachine (8), notably for aircraft ([0001]), comprising an accessory gearbox (13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773